UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6215


MALCOLM MUHAMMAD,

                Plaintiff - Appellant,

          v.

GENE M. JOHNSON, Director of Virginia Department of
Corrections; BRYANT WATSON, Warden, Wallens Ridge State
Prison; A. P. HARVEY, Assistant Warden, Wallens Ridge State
Prison; MAJOR COMBS, Major of Security at Wallens Ridge
State Prison; LIEUTENANT COLLINS, Lieutenant at Wallens
Ridge State Prison; SERGEANT COCHRANE, Sergeant at Wallens
Ridge State Prison; SERGEANT GREER, Sergeant at Wallens
Ridge    State   Prison;   CORRECTIONAL    OFFICER   CHEEKS,
Correctional    Officer;   CORRECTIONAL    OFFICER   FUSION,
Correctional Officer; INVESTIGATOR MCBRIDE, Investigator; B.
YOUNG, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00395-sgw-mfu)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Malcolm Muhammad, Appellant Pro Se.  Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Malcolm      Muhammad       appeals    the    district          court’s     order

denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 (2006) action.                The district court referred this case to

a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006   &   Supp.        2010).        The    magistrate       judge       recommended        that

relief     be    denied        and   advised     Muhammad         that    failure      to    file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

                The     timely       filing     of     specific          objections         to    a

magistrate           judge’s     recommendation         is    necessary          to    preserve

appellate review of the substance of that recommendation when

the    parties          have     been       warned      of        the     consequences           of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);         see    also    Thomas     v.     Arn,       474    U.S.    140    (1985).

Muhammad        has     waived       appellate       review       by     failing       to    file

objections        after      receiving        proper    notice.           Accordingly,           we

affirm the judgment of the district court.

                We    deny     Muhammad’s      motions       to    appoint      counsel,         for

injunctive relief, and to amend.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                       AFFIRMED

                                                3